DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (a) Beltran (US 7,196,117)  in view of (b) Clipper et al (US 4,684,517).
Beltran teaches an aqueous (claim 10) antimicrobial system useful as an oral care composition (col 1, lines 11 +) such as a mouth rinse (col 6, line 1). The aqueous solution consists of a cationic surfactant and an antimicrobial agent (abstract). The cationic surfactant consists of LAE.HCI (claim 2). The LAE.HCI is included in amounts of 0.01 -1wt% (claim 4;  herein understood to be equivalent to 100-10,000ppm) and the antimicrobial agent is included in amounts of 0.001-2wt% (claim 4). Said amount is understood to anticipate the claimed 600ppm amount.  Alternatively, Beltran teaches that the LAE.HCL is a biologically active substance (col 1, lines 24+) and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of LAE.HCL in the composition in order to optimize it biological effects. Furthermore, Beltran teaches the composition may be an aqueous composition (claim 10; col 3, lines 50+).
Beltran teaches the composition may contain a sweetener but does not teach the sweetener may be xylitol in the claimed amounts. However, Clipper teaches xylitol is useful sweetener for mouth
rinses (abstract; col 4, lines 22+) in amounts of 0.01-5wt%. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize xylitol as the sweetener in Beltran as Clipper teaches xylitol is a useful sweetener in mouth rinses in amounts of 0.001-5wt%.
Claims 11-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LoPesio (US 2012/0207806) in view of (a) Beltran (US 7,196,117)  in view of (b) Clipper et al (US 4,684,517).
LoPesio teaches a typical mouth guard treating formulation consists essentially of a mouthwash (0010) and a plastic mouth guard such as a mouth guard for sports activities (0002) or a night guard (0004)
LoPesio does not teach the mouthwash should comprise the claimed aqueous solution.  However, Beltran teaches an aqueous (claim 10) antimicrobial system useful as an oral care composition (col 1, lines 11 +) such as a mouth rinse (col 6, line 1). The aqueous solution consists of a cationic surfactant and an antimicrobial agent (abstract). The cationic surfactant consists of LAE.HCI (claim 2). The LAE.HCI is included in amounts of 0.01 -1wt% (claim 4;  herein understood to be equivalent to 100-10,000ppm) and the antimicrobial agent is included in amounts of 0.001-2wt% (claim 4). Said amount is understood to anticipate the claimed 600ppm amount.  Alternatively, Beltran teaches that the LAE.HCL is a biologically active substance (col 1, lines 24+) and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of LAE.HCL in the composition in order to optimize it biological effects. Furthermore, Beltran teaches the composition may be an aqueous composition (claim 10; col 3, lines 50+). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the aqueous mouthwash composition of Beltran as the mouth guard treating mouthwash disclosed in LoPesio.  The motivation for doing so would have been said mouthwash exhibits improved antimicrobial properties.
Beltran teaches the composition may contain a sweetener but does not teach the sweetener may be xylitol in the claimed amounts. However, Clipper teaches xylitol is useful sweetener for mouth
rinses (abstract; col 4, lines 22+) in amounts of 0.01-5wt%. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize xylitol as the sweetener in Beltran as Clipper teaches xylitol is a useful sweetener in mouth rinses in amounts of 0.001-5wt%.
	With regards to claim 17, Beltran teaches the composition is effective against S. Aureus and C. Albicans (see Table @ col 4).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al (US 2003/0133883) in view of (b) Rocabayera Bonvila et al (US 2010/0028325-herein referred to as “Bonvila”).
Finnegan teaches an aqueous (0041-0042) antimicrobial system useful as an oral care composition (abstract) such as a mouthwash (abstract). The aqueous solution consists of a cationic surfactant in an amount of 0.005-0.3wt% (0039) such as LAE derivatives (0040).  Said amount is understood to anticipate the claimed range.  Furthermore, Finnegan teaches the aqueous composition may comprise 0% alcohol-which is understood to read on the claimed “ethanol free” limitation (0042-00433).  The composition may further comprise a sweetener such as xylitol (0054). 
with regards to claims 13-15 , Finnegan teaches the composition may include up to about 2% dye (0059) and up to 6wt% natural flavorings (0058).  The dye may be indigodisulfonic acid sodium salt which  is an organic salt derived from indigo and is thus understood to be a natural dye.
With regards to the claimed amount of xylitol, Finnegan does not anticipate the claimed range of 1-5wt%.  However, Finnegan does teach the sweetener is typically included in amounts of 0.01-40wt% (0057).  Furthermore, Finnegan teaches the amount of sweetener is a result effective variable that is selected based upon the desired sweetness of a particular composition (0057).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of xylitol in the mouthwash composition taught therein in order to obtain the desired level of sweetness.
Finnegan teaches LAE derivatives may be utilized as the cationic surfactant, but does not explicitly teach the use of the claimed LAE.HCl.  However, Bonvila teaches LAE.HCl is a cationic surfactant well known for its use as an antimicrobial agent and which is outstanding for its innocuity to humans (007-008).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as made to utilize LAE.HCl as the cationic surfactant in Finnegan as LAE.HCl is known to be a useful antimicrobial cationic surfactant which has remarkable activity against micro-organisms and had outstanding innocuity to humans.  Furthermore, it would have been obvious to optimize the amount of LAE.HCL to obtain the desired antimicrobial effect.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over LoPesio (US 2012/0207806) in view of (a) Finnegan et al (US 2003/0133883) and (b) Rocabayera Bonvila et al (US 2010/0028325-herein referred to as “Bonvila”).
LoPesio teaches a typical mouth guard treating formulation consists essentially of a mouthwash (0010) and a plastic mouth guard such as a mouth guard for sports activities (0002) or a night guard (0004)
LoPesio does not teach the mouthwash should comprise the claimed aqueous solution.  However, Finnegan teaches an aqueous (0041-0042) antimicrobial system useful as an oral care composition (abstract) such as a mouthwash (abstract). The aqueous solution consists of a cationic surfactant in an amount of 0.005-0.3wt% (0039) such as LAE derivatives (0040).  Furthermore, Finnegan teaches the aqueous composition may comprise 0% alcohol-which is understood to read on the claimed “ethanol free” limitation (0042-00433).  The composition may further comprise a sweetener such as xylitol (0054). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the aqueous mouthwash composition of Finnegan as the mouth guard treating mouthwash disclosed in LoPesio.  The motivation for doing so would have been said mouthwash exhibits improved antimicrobial properties.
With regards to claims 13-15 , Finnegan teaches the composition may include up to about 2% dye (0059) and up to 6wt% natural flavorings (0058).  The dye may be indigodisulfonic acid sodium salt which  is an organic salt derived from indigo and is thus understood to be a natural dye.
With regards to the claimed amount of xylitol, Finnegan does not anticipate the claimed range of 1-5wt%.  However, Finnegan does teach the sweetener is typically included in amounts of 0.01-40wt% (0057).  Furthermore, Finnegan teaches the amount of sweetener is a result effective variable that is selected based upon the desired sweetness of a particular composition (0057).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of xylitol in the mouthwash composition taught therein in order to obtain the desired level of sweetness.
Finnegan teaches LAE derivatives may be utilized as the cationic surfactant, but does not explicitly teach the use of the claimed LAE.HCl.  However, Bonvila teaches LAE.HCl is a cationic surfactant well known for its use as an antimicrobial agent and which is outstanding for its innocuity to humans (007-008).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as made to utilize LAE.HCl as the cationic surfactant in Finnegan as LAE.HCl is known to be a useful antimicrobial cationic surfactant which has remarkable activity against micro-organisms and had outstanding innocuity to humans. Furthermore, it would have been obvious to optimize the amount of LAE.HCL to obtain the desired antimicrobial effect.
With regards to claim 17, LAE.HCL is known to be effective against S. Aureus and C. Albicans.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2005/0027001 teaches aqueous oral care compositions comprising LAE.HCL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/
Primary Examiner, Art Unit 3649